NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HOWARD COCHRAN,                                 No. 20-15154

                Plaintiff-Appellant,            D.C. No. 2:19-cv-03238-MTL-JFM

 v.
                                                MEMORANDUM*
CHARLES L. RYAN,

                Defendant-Appellee,

and

THOMASON, First Name Unknown; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Michael T. Liburdi, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Arizona state prisoner Howard Cochran appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing his 42 U.S.C. § 1983 action alleging an Eighth

Amendment violation stemming from alleged prison overcrowding. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).

We affirm.

      The district court properly dismissed Cochran’s action because Cochran

failed to allege facts specific to defendant Ryan sufficient to show that defendant

Ryan was deliberately indifferent to a substantial risk of serious harm to Cochran

due to the alleged conditions of overcrowding. See Farmer v. Brennan, 511 U.S.

825, 834 (1994) (“[A] prison official may be held liable under the Eighth

Amendment for denying humane conditions of confinement only if he knows that

inmates face a substantial risk of serious harm and disregards that risk by failing to

take reasonable measures to abate it.”); see also Balla v. Idaho State Bd. of Corr.,

869 F.2d 461, 471 (9th Cir. 1989) (overcrowding has no constitutional significance

standing alone).

      AFFIRMED.




                                          2                                    20-15154